DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive.

35 U.S.C. § 112 
On page 6-7, the Applicant cited paragraphs [0046]-[0047] to indicate support for the 112(a) rejection. The Examiner respectfully disagrees with the assertion because, generally, these paragraph describe dynamically allocating to a change in data rate by looking up resource table, which is not the same as the rejected or claimed limitation(s).
35 U.S.C. § 103 
	On page 7-6, the Applicant basically argue that the cited prior arts do not teach or suggest pre-allocated UL resource sets.
	The Examiner respectfully disagrees with the argument because, contrary to the argument, as cited in paragraph [0049]-[0054] and table 1 of Chun, the sets or quantity of resources of scheduled and non-scheduled grants are already allocated, which is the same as pre-allocated.  
	Therefore, the arguments are not persuasive, and the claimed invention is not patentable in view of the cited prior arts Chun and Kashima.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claim recites the limitation, “the processor is configured to determine an amount of data for an uplink transmission and based on the determined amount of data, to determine, using the pre-allocated UL resource sets, resource blocks for transmission”. However, this limitation is not described in in the specification in such a way that one of ordinary skill in the art to which it pertains would be able to make and use the invention.
Regarding claim 7, the claim is rejected on the same reason as claim 1.
Regarding claim 3-6, 9-12, the claims are rejected based on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US 2006/0274690 A1) in view of Kashima et al. (US 2007/0217362 A1).
Regarding claim 1 and 7, Chun discloses a wireless transmit/receive unit (WTRU) (400) and method performed by the wireless transmit/receive unit (WTRU) comprising: a transceiver (435); and a processor (410), wherein the transceiver and the processor are configured to receive pre-allocated uplink (UL) resource sets indicating radio resources for uplink transmission (e.g. paragraph [0049]-[0054]; [0016]-[0017]; and etc., illustrating the pre-allocating or granting of radio resource sets, indexed in a table, for UL transmission by mobile communication device); the processor is configured to determine an amount of data for an uplink transmission and based on the determined amount of data, to determine, using the pre-allocated UL resource sets, resource blocks for transmission (paragraph [0050]-[0055]; [0057]; [0027]-[0028]; [0033]-[0034]; and so on, explaining the determination or configuration of quantity of data to be transmitted through the granted radio resources, and resource blocks, such as non-scheduled and scheduled resources of the granted resources, based on the quantity of data to be transmitted); and the transceiver and processor are configured to transmit data using the determined resource blocks, wherein the data includes control information (paragraph [0057]; [0055]; [0027]-[0028]; [0033]-[0034]; [0016]-[0017]; [0019]; and etc., describing the transmission of the data including control information). 
Chun doesn’t explicitly disclose wherein each of the resource blocks has a plurality of subcarriers.
Kashima teaches wherein each of the resource blocks has a plurality of subcarriers (paragraph [0024]; [0044]; [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein each of the resource blocks has a plurality of subcarriers as taught by Kashima into Chun in order to improve resource utilization and flexibility of the allocation.
Regarding claim 3 and 9, Chun discloses the transceiver and the processor are configured to receive a signal from a base station prior to transmission of the data using the determined resource blocks (e.g. paragraph [0049]-[0054]; [0016]-[0017]; and etc.). 
Regarding claim 6 and 12, as applied above, Chun discloses the transceiver and processor are configured to transmit the data using the determined resource blocks. However, resource blocks are in a sub-frame. 
Kashima teaches resource blocks are in a sub-frame (paragraph [0033]; [0051]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use resource blocks are in a sub-frame as taught by Kashima into Chun in order to improve resource utilization and flexibility of the allocation.
Claims 4-5 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun in view of Kashima, and further in view of Johansson et al. (US 6,804,520 B1).
Regarding claim 4 and 10, as applied above, Chun discloses the transceiver and the processor are configured to receive pre-allocated uplink (UL) resource sets. However, Chun doesn’t disclose configured to store the pre-allocated UL resource sets in a memory. 
Johansson teaches configured to store the pre-allocated UL resource sets in a memory (col. 5, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use configured to store the pre-allocated UL resource sets in a memory as taught by Johansson into Chun in view of Kashima in order to reduce wasting resources or bandwidth and power consumption.
Regarding claim 5 and 11, Chun discloses the pre-allocated UL resource sets are stored as a table (paragraph [0049]). 
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims assuming the 112 first paragraph rejection is appropriately addressed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461